Citation Nr: 1454341	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-20 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than January 27, 2000, for the grant of service connection for residuals of shrapnel injury of the left hand, to include on the basis of clear and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than July 2, 2001, for the grant of service connection for residuals of shrapnel injury of right parietal region with posttraumatic headaches, to include on the basis of CUE.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1971.  He is the recipient of the Purple Heart. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the claims. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In September 2014, the Veteran and his spouse presented testimony before the undersigned during a travel Board hearing.  A transcript of the hearing is associated with Virtual VA. 


FINDINGS OF FACT

1.  In May 2003, the RO granted service connection for residuals of shrapnel injury of the left hand, effective January 27, 2000.  The Veteran was notified of this decision in May 2003, but did not submit a notice of disagreement (NOD). 

2.  In May 2003, the RO granted service connection for residuals of shrapnel injury of right parietal region with posttraumatic headaches, effective July 2, 1001.  The Veteran was notified of this decision in May 2003, but did not submit an NOD.

3.  The Veteran has failed to clearly and specifically set forth any alleged errors of fact or law in the May 2003 rating decision, with regard to assigning of effective dates, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date earlier than January 27, 2000, for the grant of service connection for residuals of shrapnel injury of the left hand, to include on the basis of CUE, and the claim must be dismissed.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.1103 (2013). 

2.  There is no legal entitlement to an effective date earlier than July 2, 2001, for the grant of service connection for residuals of shrapnel injury of right parietal region with posttraumatic headaches, to include on the basis of CUE, and the claim must be dismissed.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.1103 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Court has held that VCAA does not apply to assertions of CUE in decisions of a VA regional office.  Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002).

The Veteran filed a claim for entitlement to service connection for residuals of shrapnel injury of the left hand that was received by the RO in January 2000.  

The Veteran filed a claim for entitlement to service connection for residuals of shrapnel injury of right parietal region with posttraumatic headaches that was received by the RO in July 2001.  

In a rating decision dated May 2003, the RO granted service connection for residuals of shrapnel injury of the left hand, effective January 27, 2000, the date on which his claim was received.  The RO also granted service connection for residuals of shrapnel injury of right parietal region with posttraumatic headaches, effective July 2, 2001, the date on which the claim was received.  The Veteran received notice of this decision and his appellate rights in a letter dated May 19, 2003. 

Pursuant to VA regulation, the Veteran had one year from the date of the notice of the May 2003 rating decision within which to file an NOD with the effective dates.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2013).  The claims folder contains no such communication, nor has the Veteran claimed that he submitted a timely NOD regarding the effective dates.  As there was no timely NOD, the May 2003 rating decision establishing is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013). 

After a rating decision that grants service connection and assigns an effective date is final, an earlier effective date may be established only by a request for revision of that decision based on CUE.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Id. at 300.  Accordingly, where a free-standing earlier effective date claim is made without a request for reconsideration due to CUE in the relevant rating decision, the claim must be dismissed.  Id. 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 
CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14. 

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  

Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Here, the Veteran's allegations simply do not meet the criteria noted above.

The Veteran and his representative contend that he should be entitled to effective dates prior to those granted because he failed to file earlier claims because his DD Form 214 was in error and did not reflect his receipt of the Purple Heart.  The Veteran and his representative argue, and testified before the undersigned, that had his DD Form 214 been correct at the time of his discharge, he would have been able to file for, and would have been granted, service connection effective September 30, 1971, the date of his discharge. 

Alternatively, they argued that the Veteran was unable to file earlier claims due to his service-connected head injury and posttraumatic stress disorder (PTSD) that caused clouded thought process, preventing him from filing.

The Veteran and his representative also argued that he did not file earlier as he was unaware of his rights to VA compensation.

Finally, the Veteran and his representative generally argued that there was CUE in the effective dates assigned in May 2003.

Upon review of the hearing testimony and written statements and contentions in support of this claim/appeal, the Board finds that his request for revision of the prior rating decision on the basis of CUE has not been pled with sufficient specificity.   

The Board finds that the Veteran and his representative have not specifically set forth the alleged error or errors of fact or law in the May 2003 rating decision or explained why the result would have been manifestly different but for the alleged error or errors.  Instead, they argue that he was unable to file earlier claims due to issues with his DD Form 214, head injury and PTSD, and ignorance of VA compensation regulations.  These claims are free-standing earlier effective date claims; as a matter of law, such allegations cannot constitute CUE.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

In the light most favorable to the Veteran, the arguments presented seem to suggest that by virtue of his shrapnel injuries occurring during service, which is claimed to have precluded him from filing claims, the effective dates of service connection should have be granted immediately after his discharge.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

Based on the preceding regulations, the Board cannot find that an in-service injury, in and of itself, is an informal claim.

While the Board is sympathetic to the Veteran's situation and the contentions he has raised regarding his delayed receipt of the Purple Heart and his impairment due to his head injury and PTSD, it finds that there is no proper claim in this case.   

Therefore, for reasons set out above, the Board concludes that the Veteran and his representative have not pointed to any error of fact or any error in the application of the law in the prior final RO rating decision which would compel the conclusion that the result would have been manifestly different but for the error.  The Veteran's request for earlier effective dates on the basis of CUE in the prior rating decision has not been pled with sufficient specificity to raise a valid claim.  In consideration thereof, the Board finds that dismissal of the claim is warranted.  Simmons v. Principi, 17 Vet. App. 104, 109 (2003).


ORDER

The claim for an effective date earlier than January 27, 2000, for the grant of service connection for residuals of shrapnel injury of the left hand is dismissed.

The claim for an effective date earlier than July 2, 2001, for the grant of service connection for residuals of shrapnel injury of right parietal region with posttraumatic headaches is dismissed.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


